        Case 1:11-cv-10230-MLW Document 675 Filed 02/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

                                      Plaintiff,
                                                         No. 11-cv-10230 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN, WILLIAM R.
TAYLOR, RICHARD A. SUTHERLAND, and those similarly
situated,

                                      Plaintiff,
                                                         No. 11-cv-12049 MLW
v.

STATE STREET BANK AND TRUST COMPANY, STATE
STREET GLOBAL MARKETS, LLC and DOES 1-20,

                                      Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly
situated,

                                      Plaintiff,         No. 12-cv-11698 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.


                      LABATON SUCHAROW LLP’S RESPONSE TO
                         COURT ORDERS (DKTS. 669 AND 673)
        Case 1:11-cv-10230-MLW Document 675 Filed 02/05/21 Page 2 of 2




       In response to the Court’s recent Orders (Dkts. 669 and 673), Labaton Sucharow LLP

informs the Court that it supports Lieff Cabraser’s Motion to Stay Execution on Judgment

Pending Appeal (Dkt. 667) for the reasons stated in Lieff Cabraser’s Memorandum of Law in

support thereof (Dkt. 668).


 Dated: February 5, 2021                            Respectfully submitted,



                                                    By: /s/ Joan A. Lukey
                                                       Joan A. Lukey (BBO No. 307340)
                                                       Justin J. Wolosz (BBO No. 643543)
                                                       CHOATE, HALL & STEWART LLP
                                                       Two International Place
                                                       Boston, MA 02110
                                                       Tel.: (617) 248-5000
                                                       Fax: (617) 248-4000
                                                        Counsel for Labaton Sucharow LLP




                                 CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically
to all counsel of record on February 5, 2021.

                                                      /s/ Joan A. Lukey
                                                      Joan A. Lukey
